



August 8, 2017




Mr. Paul B. Nahi
101 Santa Paula Ave.
San Francisco, CA 94127
 
Dear Paul:
This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that Enphase Energy, Inc. (the “Company”) is offering to you.
1.SEPARATION. You will serve as the Company’s President and Chief Executive
Officer (“CEO”) until the Company’s August 8, 2017 earnings call. During such
call, you agree to announce your voluntary resignation from the President and
CEO position and from your position on the Board of Directors (the “Board”), and
to effect such resignations immediately. Your resignations will also include
resigning from all other positions with the Company and its subsidiaries.
Between August 8, 2017 and August 11, 2017 (“the Separation Date) (such period,
the “Employment Transition Period”), you will remain employed in a non-executive
capacity and perform such duties as requested by the Board. During the
Employment Transition Period, you must continue to comply with all of the
Company’s policies and procedures and with all of your statutory and contractual
obligations to the Company (including, without limitation, your obligations
under the Employee Invention Assignment and Confidentiality Agreement, attached
as Exhibit A (“Confidentiality Agreement”), which you agree to sign
contemporaneously with this Agreement). During the Employment Transition Period,
your base salary will remain the same, and you will continue to be eligible for
the Company’s standard benefits, subject to the terms and conditions applicable
to such plans and programs. Your Company stock options will also continue to
vest under the existing terms and conditions set forth in the governing plan
documents and option agreement.
2.    SEVERANCE. You and the Company agree that the end of your employment is a
voluntary resignation, and that the Company’s Severance and Change in Control
Benefit Plan (the “Severance Plan”) shall not apply. If you sign this Agreement,
allow the releases herein to become effective, and comply with your obligations
under this Agreement, then the Company will provide you with the following
severance benefits.
a.    Cash Severance. The Company will make a lump-sum severance payment to you
in an amount equal to your annual base salary ($472,500), less applicable
withholdings, to be paid on the first Company payroll date that occurs more than
five days after the Effective Date (as defined in Section 11).
b.    Pro-Rata Bonus. The Company will make an additional lump-sum severance
payment to you in an amount equal to $315,000, less deductions and withholdings,
which is equal to your target annual bonus ($472,500) multiplied by 8/12 (which
represents the percentage of the calendar year that you have served as CEO
through the month of August 2017) (the “Pro-Rata Bonus”). The Pro-Rata Bonus
will be paid on the first Company payroll date that occurs more than five days
after the Effective Date.
c.    COBRA Payments. Provided that you are eligible for and make the necessary
elections for continuation coverage pursuant to COBRA under a group health,
dental or vision plan sponsored by the Company, the Company will pay, as and
when due directly to the COBRA carrier, the COBRA premiums necessary to continue
your COBRA coverage for you and your eligible dependents from the Separation
Date until the earliest to occur of (i) one year after your Separation Date,
(ii) the expiration of your eligibility for the continuation coverage under
COBRA, and (iii) the date on which you become eligible for health insurance
coverage in connection with new employment or self-employment (such period, the
“COBRA Payment Period”). You agree to promptly notify the Company as soon as you
become eligible for health insurance coverage in connection with new employment
or self-employment. If at any time the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act and any other subsequent





--------------------------------------------------------------------------------




amendments), then in lieu of providing the benefit set forth above, the Company
will instead pay you, on the first day of each month of the remainder of the
COBRA Payment Period, a fully taxable cash payment equal to the COBRA premiums
for that month, subject to applicable tax withholdings and deductions.
d.    Accelerated Vesting. The vesting and exercisability of all outstanding
unvested equity awards under the Company’s equity incentive plans that you hold
as of the Separation Date will be accelerated by 25% of the then-unvested
shares.
e.    Extension of Post-Termination Exercise Period. All outstanding stock
options and other equity awards which carry a right to exercise that you hold
under the Company’s equity incentive plans as of the Separation Date will expire
on the earlier of (i) the original term of such outstanding equity awards as set
forth in the applicable award agreement or the equity incentive plan, subject to
earlier termination in the event of a Change in Control as set forth in the
terms of the applicable equity incentive plan and definitive agreement for such
Change in Control transaction, and (ii) one year from the Separation Date.
3.    CONSULTING. If you timely sign this Agreement and allow it to become
effective, then the Company will engage you as a consultant under the terms set
forth below.
a.    Consulting Period. You will serve as a consultant to the Company beginning
on the first day following the Separation Date and ending on November 9, 2017
(the “Consulting Period”).
b.    Consulting Services. As a consultant, you will be responsible for
assisting the Company with identifying and recruiting a new CEO and assisting
with the onboarding of the new CEO, all as defined by the Board (the “Consulting
Services”). You will conduct the Consulting Services at a location of your
choosing. You will exercise the highest degree of professionalism and utilize
your expertise and creative talents in performing the Consulting Services.
c.    Equity. During your employment with the Company, you were granted options
to purchase shares of the Company’s common stock. Except as otherwise set forth
in this Agreement, the vesting of these options shall cease as of the Separation
Date, and no additional vesting shall occur during the Consulting Period. The
options shall continue to be governed in all respects by the governing plan
documents and agreements. You are encouraged to obtain independent tax advice
concerning your options and how the terms of this Agreement may affect the tax
treatment of the options.
d.    Independent Contractor Status. You agree that during the Consulting
Period, (i) you will be an independent contractor to the Company and not an
employee of the Company, and (ii) the Company will not make payments for state
or federal income tax, FICA (social security and Medicare), make unemployment
insurance or disability insurance contributions, or obtain workers’ compensation
insurance on your behalf.
e.    Protection of Information. You agree that during the Consulting Period and
thereafter, you will not use or disclose any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing consulting services for the Company. Any and all work product you
create in the course of performing consulting services for the Company will be
the sole and exclusive property of the Company. You hereby assign to the Company
all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
consulting services for the Company.
f.    Limitations on Authority. You will have no responsibilities or authority
as a consultant to the Company other than as provided above. You agree not to
represent or purport to represent the Company in any manner whatsoever to any
third party except with my prior written consent.
g.    Standards of Conduct; Noncompetition. You agree not to engage in any
conduct during the Consulting Period that is detrimental to the interests of the
Company. You further agree during the Consulting Period that you will not,
directly or indirectly, as an officer, director, employee, consultant, owner,


2



--------------------------------------------------------------------------------




manager, member, partner, or in any other capacity solicit, perform, or provide,
or attempt to perform or provide Conflicting Services in the United States, nor
will you assist another person to solicit, perform or provide or attempt to
perform or provide Conflicting Services in the United States. You and the
Company agree that for purposes of this Agreement, “Conflicting Services” means
any product, service, or process or the research and development thereof, of any
person or organization other than the Company that is substantially similar to
or competitive with a product, service, or process, including the research and
development thereof, of the Company. Notwithstanding the above, you will not be
deemed to be engaged directly or indirectly in any Conflicting Services if you
participate in any such business solely as a passive investor in up to 1% of the
equity securities of a company or partnership, the securities of which are
publicly traded.
h.    Compensation. Provided that you complete the Consulting Services to the
Board’s reasonable satisfaction, then the Company will provide you with the
following additional benefits:
(i)    The Company will pay you an additional lump-sum severance payment in the
amount of $200,000, less ordinary withholdings and required deductions, within
30 days after the conclusion of the Consulting Period, or at such later time as
you and the Company may agree.
(ii)    The Company will reimburse you for up to $60,000 in documented
outplacement assistance service expenses incurred from a provider to be selected
by the Company. Any such outplacement assistance expenses must be approved by
the Company in advance, with such services being utilized within one year of the
Separation Date. You are not entitled to the monetary equivalent of any
unutilized portion of this outplacement assistance reimbursement benefit.
4.    OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive, and are not entitled, to any
additional compensation, severance, or benefits after the Separation Date. You
further acknowledge that the benefits set forth in Sections 2.a-2.e. are being
provided to you in conjunction with your voluntary resignation, that the Company
has no obligations to you under the Severance Plan, and that upon receipt of the
benefits set forth in this Agreement you will not be eligible for and will not
receive any further compensation, severance, or benefits under the Severance
Plan or otherwise.
5.    EXPENSE REIMBURSEMENTS. You agree that, within ten days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.
6.    RETURN OF COMPANY PROPERTY. By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Your timely return of all such Company documents and
other property is a condition precedent to your receipt of the benefits provided
under this Agreement.
7.     CONFIDENTIAL INFORMATION OBLIGATIONS. You acknowledge and agree to abide
by your continuing obligations under the Confidentiality Agreement.
8.    NONDISPARAGEMENT. You agree to refrain from any disparagement, criticism,
defamation or slander of the Company and its officers, directors, employees,
shareholders, and agents, in any manner likely to be harmful to its or their
business, business reputation or personal reputation, and the Company agrees
(through its officers and directors) to refrain from any disparagement,
criticism, defamation or slander of you in any manner likely to be harmful to
your personal or professional reputations; provided that either you or the
Company may respond accurately and fully to any request for information if
required by legal process or in connection with a government investigation.
Nothing in this provision or this Agreement is intended to prohibit or restrain
you in any


3



--------------------------------------------------------------------------------




manner from making disclosures that are protected under the whistleblower
provisions of federal or state law or regulation.
9.    NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
10.    RELEASE OF CLAIMS. In exchange for the consideration under this Agreement
to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date you sign this Agreement. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Labor Code (as amended), the California
Family Rights Act, the Age Discrimination in Employment Act (“ADEA”) and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, you are not releasing the Company hereby from any obligation to
indemnify you pursuant to the Articles and Bylaws of the Company, any valid
fully executed indemnification agreement with the Company, applicable law, or
applicable directors and officers liability insurance. Also, excluded from this
Agreement are any claims that cannot be waived by law.
11.    ADEA RELEASE. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you have under the ADEA, and that the
consideration given for the waiver and releases you have given in this Agreement
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised, as required by the ADEA, that:
(a) your waiver and release does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (c) you have 21days to consider this Agreement (although you may choose
voluntarily to sign it sooner); (d) you have seven days following the date you
sign this Agreement to revoke this Agreement (in a written revocation sent to
me); and (e) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after you sign this
Agreement provided that you do not revoke it (the “Effective Date”).
12.    SECTION 1542 WAIVER. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.
13.    PROTECTED RIGHTS. You understand that nothing in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the California Department of Fair
Employment and Housing, the Securities and Exchange Commission or any other
federal, state or local


4



--------------------------------------------------------------------------------




governmental agency or commission (“Government Agencies”). You further
understand this Agreement does not limit your ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, to maximum extent
permitted by law, you are otherwise waiving any and all rights you may have to
individual relief based on any claims that you have released and any rights you
have waived by signing this Agreement.
14.    REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.
15.    MISCELLANEOUS. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter. It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me within 21 days.
We wish you the best in your future endeavors.
Sincerely,






By: /s/ Humberto Garcia
Bert Garcia, Chief Financial Officer
As authorized and directed by the Board of Directors
 
 


I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE ABOVE AGREEMENT:






/s/ Paul B. Nahi                            August 8, 2017
Paul Nahi                Date 




5



--------------------------------------------------------------------------------






EXHIBIT A
CONFIDENTIALITY AGREEMENT
 
EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT


In consideration of, and as a condition of my separation agreement with Enphase
Energy, Inc., a Delaware corporation (the “Company”), I hereby represent to, and
agree with the Company on August 8, 2017 as follows:


Purpose of Agreement. I understand that the Company is engaged in a continuous
program of research, development, production and marketing in connection with
its business and that it is critical for the Company to preserve and protect its
Proprietary Information (as defined in Section 7 below), its rights in
Inventions (as defined in Section 2 below) and in all related intellectual
property rights. Accordingly, I am entering into this Employee Invention
Assignment and Confidentiality Agreement (this “Agreement”) as a condition of my
separation from the Company, whether or not I am expected to create inventions
of value for the Company.
Disclosure of Inventions. I have disclosed in confidence to the Company all
inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of matter, computer software programs, databases, mask
works, designs and trade secrets that I made or conceived or first reduced to
practice or create, either alone or jointly with others, during the period of my
employment, whether or not in the course of my employment, and whether or not
patentable, copyrightable or protectable as trade secrets (the “Inventions”).
Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a list
describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of my employment with the Company (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions. If, in the course of my employment with the Company, I
incorporated into a Company product, process or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide license
(with the right to sublicense) to make, have made, copy, modify, make derivative
works of, use, sell and otherwise distribute such Prior Invention as part of or
in connection with such product, process or machine.
Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current or anticipated research and development
(the “Assigned Inventions”), will be the sole and exclusive property of the
Company and are hereby irrevocably assigned by me to the Company.
Labor Code Section 2870 Notice. I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which states as follows:
ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA


6



--------------------------------------------------------------------------------





LABOR CODE SECTION 2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS
STATE AND IS UNENFORCEABLE.


Assignment of Other Rights. In addition to the foregoing assignment of Assigned
Inventions to the Company, I hereby irrevocably transfer and assign to the
Company: (i) all worldwide patents, patent applications, copyrights, mask works,
trade secrets and other intellectual property rights, including but not limited
to rights in databases, in any Assigned Inventions, along with any registrations
of or applications to register such rights; and (ii) any and all “Moral Rights”
(as defined below) that I may have in or with respect to any Assigned
Inventions. I also hereby forever waive and agree never to assert any and all
Moral Rights I may have in or with respect to any Assigned Inventions, even
after termination of my work on behalf of the Company. “Moral Rights” mean any
rights to claim authorship of or credit on an Assigned Inventions, to object to
or prevent the modification or destruction of any Assigned Inventions, or to
withdraw from circulation or control the publication or distribution of any
Assigned Inventions, and any similar right, existing under judicial or statutory
law of any country or subdivision thereof in the world, or under any treaty,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.”
Assistance. I agree to assist the Company in every proper way to obtain for the
Company and enforce patents, copyrights, mask work rights, trade secret rights
and other legal protections for the Company’s Assigned Inventions in any and all
countries. I will execute any documents that the Company may reasonably request
for use in obtaining or enforcing such patents, copyrights, mask work rights,
trade secrets and other legal protections. My obligations under this paragraph
will continue beyond the termination of my employment with the Company, provided
that the Company will compensate me at a reasonable rate after such termination
for time or expenses actually spent by me at the Company’s request on such
assistance. I appoint the Secretary of the Company as my attorney-in-fact to
execute documents on my behalf for this purpose.
Proprietary Information. I understand that my employment by the Company created
a relationship of confidence and trust with respect to any information of a
confidential or secret nature that may be disclosed to me by the Company or a
third party that related to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”). Such Proprietary Information
includes Assigned Inventions, marketing plans, product plans, business
strategies, financial information, forecasts, personnel information, customer
lists and data, and domain names.
Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company and, upon Company request, will execute a document confirming my
agreement to honor my responsibilities contained in this Agreement. I will not
take with me or retain any documents or materials or copies thereof containing
any Proprietary Information.
Notification. I hereby authorize the Company to notify third parties, including,
without limitation, customers and actual or potential employers, of the terms of
this Agreement and my responsibilities hereunder.
Non-Solicitation of Employees/Consultants. During my employment with the Company
and for a period of one (1) year thereafter, I will not directly or indirectly
solicit away employees or consultants of the Company for my own benefit or for
the benefit of any other person or entity.
Non-Solicitation of Suppliers/Customers. During my employment with the Company
and after termination of my employment, I will not directly or indirectly
solicit or take away suppliers or customers of the Company if the identity of
the supplier or customer or information about the supplier or customer
relationship is a trade secret or is otherwise deemed confidential information
within the meaning of California law.
Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.
Governing Law; Severability. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its laws pertaining to conflict of laws. If any provision of this Agreement is
determined by any court or arbitrator of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such provision will be enforced to the
maximum extent possible given the intent of the parties hereto. If such clause
or provision cannot be so enforced,


7



--------------------------------------------------------------------------------





such provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered will be deemed an original, and all of
which together shall constitute one and the same agreement.
Entire Agreement. This Agreement and the documents referred to herein constitute
the entire agreement and understanding of the parties with respect to the
subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.
Amendment and Waivers. This Agreement may be amended only by a written agreement
executed by each of the parties hereto. No amendment of or waiver of, or
modification of any obligation under this Agreement will be enforceable unless
set forth in a writing signed by the party against which enforcement is sought.
Any amendment effected in accordance with this section will be binding upon all
parties hereto and each of their respective successors and assigns. No delay or
failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.
Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.
Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
Enphase Energy, Inc.:
Employee:
By:
/s/ Humberto Garcia
/s/ Paul B. Nahi
 
 
Signature
Name:
Humberto Garcia
Paul B. Nahi
 
 
 
Title:
Chief Financial Officer
 



LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP


        Title        
Identifying Number
or Brief Description
 
 
 



___ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee: /s/ Paul B. Nahi
Name of Employee: Employee
Date:


8

